Citation Nr: 1602995	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-46 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right foot disorder, to include pes planus with right foot enthesopathy at the Achilles' tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

		
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  

Based on the Veteran's testimony, the Board has recharacterized the issue on appeal as entitlement to any foot disorder, which recharacterization is needed to accurately reflect the broad scope of the claim as intended by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Board Hr'g Tr. 3.  


FINDINGS OF FACT

The Veteran's right foot condition manifested by degenerative changes, calcaneal spur of right foot, and associated Achilles tendinitis, is shown by the credible and competent evidence to be at least equally likely a result of in-service injury or a service-connected left foot disability.  


CONCLUSION OF LAW

A right foot condition manifested by degenerative changes, calcaneal spur of right foot, and associated Achilles tendinitis is shown to have been incurred during service, including as secondary to a service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right foot condition is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

First in this case, the Veteran is diagnosed with degenerative changes, calcaneal spur of right foot, and associated Achilles tendinitis, as confirmed most recently by his private doctor in November 2015.  He is also currently service-connected for a left foot disability.  

Next, the Veteran competently and credibly testified at the Board hearing that symptoms of this condition first started after he started favoring the service-connected left foot disability and putting more weight on the right foot.  Board Hr'g Tr. 4.  There is also evidence indicating that the Veteran injured his foot during service while playing volleyball.  See Board Hr'g Tr. 4.  

Finally, with regard to the nexus element, a private doctor wrote in November 2015 that "there is most likely a connection between the right and left foot."  The doctor made this statement in the context of the Veteran asking "if the symptoms he is experiencing on the right are related to the many years of compensation for the left foot and ankle pain."  

Also, a private doctor, earlier in May 2009, indicated that the "[s]ome of the [Veteran's foot] pain maybe [sic] related to trauma which included a volleyball pole injury to back of his right heel."  

The Veteran underwent a VA examination, but this examiner did not address the right foot.  As such, it is not relevant to the nexus question and does not contradict the private opinions.  

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

At his hearing, the Veteran testified that his appeal would be satisfied with an award of service connection for any right foot condition irrespective of the specific diagnosis.  See Board Hr'g Tr. 9.  As such, this is a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

Service connection for degenerative changes, calcaneal spur of right foot, and associated Achilles tendinitis, is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


